Citation Nr: 1620368	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-21 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating for service connected post-traumatic stress disorder (PTSD) in excess of 10 percent prior to July 24, 2015.

2.  Entitlement to a rating for PTSD in excess of 30 percent after July 24, 2015.


REPRESENTATION

Veteran represented by:	Molly Steinkemper, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran and his fiancé 



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to November 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The RO initially granted service connection for PTSD and assigned a 10 percent rating effective November 9, 2010.  The Veteran appealed, requesting a higher rating for his PTSD disability.  While on appeal, the RO granted the Veteran's request in part, and assigned a 30 percent rating effective July 24, 2015.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2013.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

During the appeal period, PTSD is productive of occupational and social impairment that more nearly approximated a disability picture manifest by, at least, reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

As noted above, the Veteran's claim for a higher rating for his PTSD arises from his disagreement with rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2014).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and available VA treatment records.  The Veteran was also afforded VA psychiatric examinations in connection to his claim.  In May 2015, this matter was initially remanded to afford the Veteran an updated VA examination, which was provided in July 2015.  See Stegall v. West, 11 Vet. App. 268 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The issue relating to a higher evaluation for PTSD for the appeal period in question is ready to be considered on the merits.

Applicable Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, the disability has not significantly changed and a uniform evaluation is warranted. 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  On this record, the Veteran has demonstrated GAF scores ranging from 60 to 68 for the appeal period in question.  A GAF score of 61 to 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning but generally functioning pretty well and has some meaningful interpersonal relationships.  See DSM-IV.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Federal Circuit has stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

As such, the Board will consider both the specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

The Veteran contends that his service-connected PTSD is more severe than the assigned rating contemplates.  Thus, the primary issue on this appeal is whether the overall impairment caused by the Veteran's PTSD more nearly approximate the criteria for a higher evaluation.  For the following reasons, the Board finds that the overall impairment caused by the Veteran's PTSD most approximates at least the 50 percent rating criteria from the effective date of November 9, 2010, thus creating an overall uniform 50 percent rating from November 9, 2010 going forward.

Early in the appeal period, the Veteran reported having difficulty sleeping, being easily startled by noises, and doing door checks in his home.  He also reported that he felt detached from others and avoided crowds of people and public places.  However, the Veteran also indicated that his PTSD had no effect on his work or social life nor did he have feelings of hopelessness or thoughts of suicide.  He was very close to his parents and was in school with plans to graduate shortly.  The Veteran reported drinking usually once a week, approximately 8 - 10 drinks at a time.  The treating physician assigned a GAF score of 60 to 65.  See VA Treatment Records dated December 13, 2010.

The Veteran was afforded a VA examination in 2011 in relation to his claim.  At that time, the Veteran's symptoms included one episode of nightmares every few weeks, occasional intrusive thoughts, mild physiological reactions, mild avoidance of trauma, mild hyper vigilance, mild startled ration, and mild difficulty falling asleep.  The Veteran reported being very close to his siblings and his parents and going out on the weekends to socialize with his friends.  In addition, the Veteran reported being employed for the past two to five years.  The examiner opined that the Veteran's symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  In so finding, the examiner indicated that the Veteran had no deficiencies in judgment, thinking, family relations, work, mood or school, and assigned a GAF of 68.  See VA Examination dated February 17, 2011. 

Most recently, the Veteran reported feeling angry most of the time "for no reason;" he also reported feeling hyper alert, hyper vigilant, anxious, and irritable.  The Veteran also avoided public places, crowds.  Some of his symptoms included difficulty sleeping and heavy drinking in the past.  Socially, the Veteran reported avoiding social interactions and not having many close friends, nor going out to do social things; however, the Veteran maintained a good relationship with his father, siblings and his fiancé.  The Veteran's relationship with his mother was strained for reasons other than his PTSD.  Throughout treatment, the Veteran denied hallucinations and posed no significant risk to himself or others.  The Veteran also maintained employment as an electrician.  See VA Treatment Records dated December 13, 2013, December 18, 2013 and February 21, 2014.

The Veteran was afforded another VA examination in July 2015.  At that time, the examiner noted the Veteran's PTSD symptoms were depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The Veteran reported that he had nightmares and sleep disturbance.  He also indicated that he was anxious, angry, and stressed out.  He had trouble focusing and getting along with his co-workers.  Socially, the Veteran reported that he no longer hung out with his friends, but was engaged to be married.  While the Veteran used to enjoy outdoor hobbies, he noted that he no longer did; his free time was spent at home watching television.  He avoided loud noises, fireworks, crowds and traffic; the Veteran also reported that he stopped drinking in November 2013.  As for employment, the Veteran reported that since his last VA examination in 2011, he has held six different jobs.  Based on the examination, the examiner indicated that the Veteran's occupational and social impairment was manifest with occasional decrease in work efficiency and intermittent periods of inability to perform with normal routine behavior, self-care and conversation.  See VA Examination dated July 24, 2015.  

The summary of the evidence shows that during the relevant appeal period, the Veteran's PTSD symptoms have manifest predominantly by depression, avoidance, sleep disturbances, nightmares, difficulty concentrating, short-term memory problems, alcohol dependency, and severe isolation.  Over the years, the Veteran continued to steadily manifest these symptoms.  While the evidence shows that very early on, the Veteran's symptoms were milder, for the most part, the severity of this identified predominant symptoms remained constant.  The Board finds that the severity of such symptoms approximates at least that which is contemplated by a 50 percent rating under Diagnostic Code 9411.

In reaching this conclusion, the Board has considered the lay evidence of record, specifically, the testimony of the Veteran and his fiancé at the April 2013 Board hearing.  At that time, the Veteran reported having sleep disturbances and nightmares.  He also claimed that he had trouble maintaining employment; specifically, he testified that he had over 10 jobs in the past five years and was fired from his last job due to anger problems.  The Veteran also described what he called "flare-ups" of his PTSD symptoms; he specifically noted that he had three to four depressive episodes per week and two to three panic attacks per week.  As far as socializing, the Veteran reported that he no longer socialized with his friends and was unable to see his family much because of distance.  See Board Transcript dated April 5, 2013.

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The Board finds the Veteran to be a consistent historian and his testimony as to his symptomatology is not only competent but also highly credible.  As such, the Board finds the lay evidence of record to be highly probative in support of the Veteran's claim.  The record consistently shows that the Veteran has had continuous and severe nightmares inducing sleep disturbances, memory loss, concentrations problems and self-isolation which have consistently affected his occupational and social functioning throughout the appeal period.  As such, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by at least a 50 percent rating.  Accordingly, the Board concludes that the severity of the Veteran's symptoms warrants an increased evaluation to 50 percent for the appeal period.  However, as indicated in the Remand below, additional development is necessary to determine whether the criteria for a rating in excess of 50 percent have been met.



ORDER

An increased evaluation of 50 percent for service-connected posttraumatic stress disorder (PTSD) is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The issue of an evaluation in excess of 50 percent for the service-connected PTSD is remanded for further development.  As noted, the Board found that there was sufficient evidence of record to establish a disability picture consistent with a 50 percent rating for the period on appeal.  However, as the Veteran alleges more serious symptoms than those reflected in his last VA examination in July 2015 and has since demonstrated further interference with social functioning, a new VA examination is necessary to determine the current level of impairment due to the service-connected PTSD.  See VA Treatment Records dated January 9, 2016, January 12, 2016, and January 19, 2016.

In addition, updated treatment records should be obtained for review.

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action to contact the Veteran and his representative, and with their assistance, identify any outstanding records of treatment by VA or private health care providers referable for the service-connected PTSD. Copies of any such records should be obtained and associated with the record. If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the development outlined in Item (1) is completed, the RO should have the Veteran scheduled for a VA examination to determine the current severity of his service-connected PTSD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should comment on the severity of the Veteran's PTSD and report all signs and symptoms necessary for rating the disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

Specifically, the examiner should indicate whether there is total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

If it is determined that the Veteran does not have total occupational and social impairment, the examiner should indicate whether there is occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation, obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately or effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances; and inability to establish and maintain effective relationships.

The examiner should provide a clear rationale for all opinions along with a discussion of the facts and medical principles involved.

3. After completing all indicated development, the RO should determine that any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4. When all development has been completed, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought of appeal remains denied, the Veteran and his representative should be furnished a fully responsive SSOC and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


